Exhibit 99.2 INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (AMOUNTS IN CANADIAN DOLLARS) MAY 31, 2011 CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (in thousands of Canadian dollars) (Unaudited) March 31, December 31, January 1, (Note 13) (Note 13) ASSETS CURRENT Cash Accounts receivable Deposits and prepaid expenses 32 36 35 INVESTMENT IN GE ASSET MANAGER, LLC (Note 4) - 15 31 INVESTMENT IN SOUTHCORE (Note 4) - - CAPITAL ASSETS 25 31 47 LIABILITIES CURRENT Accounts payable Accrued liabilities Deferred revenue 69 3 3 Notes payable (Note 5) Current portion of secured subordinated notes (Note6) - SECURED SUBORDINATED NOTES (Note 6) SHAREHOLDERS’ DEFICIENCY Share capital (Note 7) Contributed surplus Warrants (Note 8) Stock options (Note 9) Other options (Note 7) - - Conversion feature on secured subordinated notes (Note 6) Deficit Going concern (Note 2) Subsequent events (Note 14) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements. 2 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (in thousands of Canadian dollars, except per share amounts) (Unaudited) Three Months Ended March 31, (Note 13) Revenues (Note 10) Operating expenses: General and administrative Customer service and technology Sales and marketing 69 51 Stock-based compensation 83 Depreciation 6 6 Total operating expenses Loss from operations before the under-noted Interest expense: Interest on notes payable and secured subordinated notes 45 29 Accretion of secured subordinated notes (Note 6) 36 26 Total interest expense 81 55 Other income: Income from GE Asset Manager, LLC (Note 4) 35 21 LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD LOSS PER SHARE, BASIC AND DILUTED WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED (000’s) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements. 3 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (in thousands of Canadian dollars) (Unaudited) Share Capital ContributedSurplus Warrants Stock Options Other Options Conversion Feature on Secured Notes Deficit Total Opening balance - January 1, 2011 (Note 13) $- $ (119,043) Changes: Equity private placement - Exercise of warrants 93 - 75 Stock options expense - - - 83 - - - 83 Exercise of stock options 59 - 36 Loss for the period - Closing balance - March 31, 2011 $ (119,617) $ (1,240) Share Capital ContributedSurplus Warrants Stock Options Other Options Conversion Feature on Secured Notes Deficit Total Opening balance - January 1, 2010 (Note 13) $- $ (116,011) Changes: Conversion of notes - 41 - - - 69 Exercise of warrants - Payment of interest 12 - 12 Stock options expense - Loss for the period - Closing balance - March 31, 2010 (Note 13) $- $ (116,724) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements. 4 CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of Canadian dollars) (Unaudited) Three Months Ended March 31, (Note 13) NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Loss for the period $ ) $ ) Items not affecting cash: Stock-based compensation 83 Depreciation 6 6 Accretion of secured subordinated notes 36 26 Income from investments ) Changes in non-cash operating working capital (Note 12) 35 ) ) INVESTING Cash distribution from investment in GEAM, LLC (Note 4) 50 24 50 24 FINANCING Repayment of notes payable (Note 5 (b)) ) - Warrants exercised (Note 8 (b)) 75 Stock options exercised (Note 9 (c)) 36 - Issuance of common shares and warrants (Note 7 (c)) - Share issuance costs (Note 7 (c)) ) - NET CASH INFLOW (OUTFLOW) DURING THE PERIOD (9
